FILED
                            NOT FOR PUBLICATION                             AUG 16 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10242

               Plaintiff - Appellee,             D.C. No. 4:05-cr-01097-FRZ

  v.
                                                 MEMORANDUM *
CARLOS GONZALEZ-SALMERON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Frank R. Zapata, District Judge, Presiding

                            Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Carlos Gonzalez-Salmeron appeals from the 12-month sentence imposed

upon revocation of his supervised release. Pursuant to Anders v. California,

386 U.S. 738 (1967), Gonzalez-Salmeron’s counsel has filed a brief stating there

are no grounds for relief, along with a motion to withdraw as counsel of record.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have provided the appellant with the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    10-10242